EXHIBIT 10.1

EMPLOYMENT AGREEMENT

 This EMPLOYMENT AGREEMENT (this "Agreement") is effective as of the 1st day of
January 2016, by and between Envision Solar International, Inc., a Nevada
corporation (the "Company"), and Desmond Wheatley, an individual ("Employee"),
and is made with respect to the following facts:

R E C I T A L S

A.         The Company and the Employee wish to ensure that the Company will
receive the benefit of Employee's loyalty and service.

B.         In order to help ensure that the Company receives the benefit of
Employee's loyalty and service, the parties desire to enter into this formal
Employment Agreement to provide Employee with appropriate compensation
arrangements and to assure Employee of employment stability.

C.         The parties have entered into this Agreement for the purpose of
setting forth the terms of employment of the Employee by the Company.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, THE PARTIES HERETO AGREE AS FOLLOWS:

1.         Employment of Employee and Duties.  The Company hereby hires Employee
and Employee hereby accepts employment upon the terms and conditions described
in this Agreement. During the period from August 11, 2011 to December 31, 2015,
the Employee was the President and Chief Executive Officer and Secretary of the
Company. Commencing on January 1, 2016, the Employee shall continue as the
President and Chief Executive Officer and Corporate Secretary of the Company
with all of the duties, privileges and authorities usually attendant upon such
offices, including but not limited to responsibility for the day-to-day
management of the Company's operations. Subject to (a) the general supervision
of the Board of Directors, and (b) the Employee's duty to report to the Board of
Directors periodically, as specified by them from time-to-time, Employee shall
have all of the authority to perform his employment duties for the Company.
 During the term of this Agreement, Employee shall also be a member of the
Company's Board of Directors.

2.         Time and Effort.  Employee agrees to devote his full working time and
attention to the management of the Company's business affairs, the
implementation of its strategic plan, as determined by the Board of Directors,
and the fulfillment of his duties and responsibilities as the Company's
President and Chief Executive Officer and Corporate Secretary.  Expenditure of a
reasonable amount of time for personal matters and business and charitable
activities shall not be deemed to be a breach of this Agreement, provided that
those activities do not materially interfere with the services required to be
rendered to the Company under this Agreement.

3.         The Company's Authority.  Employee agrees to comply with the
Company's rules and regulations as adopted by the Company's Board of Directors
regarding performance of his duties, and to carry out and perform those orders,
directions and policies established by the Company with respect to his
engagement.  Employee shall promptly notify the Company's Board of Directors of
any objection he has to the Board's directives and the reasons for such
objection.

-1-

--------------------------------------------------------------------------------


4.         Noncompetition by Employee.  During the term of this Agreement, the
Employee shall not, directly or indirectly, either as an employee, employer,
consultant, agent, principal, partner, stockholder (in a private company),
corporate officer, director, or in any other individual or representative
capacity, engage or participate in any business that is in direct competition
with the business of the Company or its affiliates.

5.         Term of Agreement.  This Agreement shall commence to be effective as
of January 1,, 2016 (the "Commencement Date"), and shall continue until December
31, 2020, unless sooner terminated as provided in Section 15 of this Agreement.

6.         Confidential Information: Nondisclosure Covenant.           

6.1.      Confidential Information.  As used herein the term "Confidential
Information" shall mean all customer and contract lists, records, financial
data, trade secrets, business and marketing plans and studies, manuals for
employee and personnel policies, manufacturing and/or production manuals,
computer programs and software, strategic plans, formulas, manufacturing and
production processes and techniques (including without limitation types of
machinery and equipment used together with improvements and modifications
thereon), tools, applications for patents, designs, models, patterns, drawings,
tracings, sketches, blueprints, and all other similar information developed
and/or used by the Company in the course of its business and which is not known
by or readily available to the general public.

6.2       Nondisclosure Covenant.  Employee acknowledges that, in the course of
performing services for and on behalf of the Company, Employee has had and will
continue to have access to Confidential Information.  Employee hereby covenants
and agrees to maintain in strictest confidence all Confidential Information in
trust for the Company, its successors and assigns, and to disclose such
information only on a "need-to-know" basis in furtherance and for the benefit of
the Company's business.  During the period of Employee's employment with the
Company and at any and all times following Employee's termination of employment
for any reason, including without limitation Employee's voluntary resignation or
involuntary termination with or without cause, Employee agrees to not
misappropriate, utilize for any purpose other than for the direct benefit of the
Company, or disclose or make available to anyone outside the Company's
organization, any Confidential Information or anything relating thereof without
the prior written consent of the Company, which consent may be withheld by the
Company for any reason or no reason at all.

6.3       Return of Property.  Upon Employee's termination of his employment
with the Company for any reason, including without limitation Employee's
voluntary resignation or involuntary termination with or without cause, Employee
hereby agrees to promptly return to the Company's possession all copies of any
writings, computer discs or equipment, drawings or any other information
relating to Confidential Information which are in Employee's possession or
control. Employee further agrees that, upon the request of the Company at any
time during Employee's period of employment with the Company, Employee shall
promptly return to the Company all such copies of writings, computer discs or
equipment, drawings or any other information relating to Confidential
Information which are in Employee's possession or control.

6.4       Rights to Inventions and Trade Secrets.  Employee hereby assigns to
the Company all right, title and interest in and to any ideas, inventions,
original works or authorship, developments, improvements or trade secrets which
Employee solely or jointly has conceived or reduced to practice, or will
conceive or reduce to practice, or cause to be conceived or reduced to practice
during his employment with the Company.  All original works of authorship

-2-

--------------------------------------------------------------------------------


which are made by Employee (solely or jointly with others) within the scope of
Employee's services hereunder and which are protectable by copyright are "works
made for hire," as that term is defined in the United States Copyright Act.

            7.         Noninterference and Nonsolicitation Covenants.  In
further reflection of the Company's important interests in its proprietary
information and its trade, customer, vendor and employee relationships, Employee
agrees that, during the 12 month period following the termination of Employee's
employment with the Company for any reason, including without limitation
Employee's voluntary resignation or involuntary termination for cause, Employee
will not directly or indirectly, for or on behalf of any person, firm,
corporation or other entity, (a) interfere with any contractual or other
business relationships that the Company has with any of its customers, clients,
service providers or materials suppliers as of the date of Employee's
termination of employment, or (b) solicit or induce any employee of the Company
to terminate his/her employment relationship with the Company.

8.         Compensation.  During the term of this Agreement, the Company shall
pay the following compensation to Employee:

8.1       Annual Compensation.  Starting on January 1, 2016, Employee shall be
paid a fixed salary of $250,000 per annum, which will be paid (i) in twenty-four
installments of $8,333.33 each on the fifteenth and last day of each month and
(ii) twenty-four installments of $2083.34, on the same dates, which Employee
shall defer until such time as the Employee and the Board of Directors agree
that payment of the deferred salary and/or cessation of the deferral is
appropriate ("Annual Compensation"), or as otherwise provided in this Agreement.
In the case of a cessation of the deferral, the Company's Board of Directors may
unilaterally affect such a result by a resolution duly adopted by it without the
agreement of the Employee and with Employee recusing himself from the vote.
Employee can demand payment of all or any portion of the deferred amount, and
the Company must comply with such demand promptly, upon the occurrence of (a)
two consecutive fiscal quarters where the Company earns an EBITDA profit
calculated in accordance with generally accepted accounting principles ("GAAP"),
(b) the Company earns at least ten (10) million dollars in gross revenue in any
consecutive 12 month period, calculated in accordance with GAAP, (c) the Company
experiences a "change of control" whereby more than 50% of the outstanding
equity of the Company changes ownership in a single transaction or series of
related transactions, or otherwise as defined in Section 15.6 of this Agreement,
(d) a sale of all or substantially all of the assets of the Company, (e) the
Company raises at least ten (10) million dollars in equity capital in any
consecutive 12 month period, or (f) the Company's common stock closes above
$0.25 per share for 20 consecutive trading days. In any event, all deferred
amounts of salary under this Section 8.1 will be evidenced by an unsecured
convertible promissory note payable by the Company to the Employee, bearing
simple interest at the rate of 10% per annum, accruing until paid, convertible
into shares of the Company's common stock at $.15 per share (subject to
appropriate adjustment in the event of stock dividends, stock splits,
recapitalizations, and similar extraordinary transactions) at any time in whole
or in part at the Employee's discretion, with a maturity date of December 31,
2020.

8.2       Additional Compensation.  In addition to the compensation set forth in
Section 8.1 of this Agreement, Employee is eligible for a quarterly and/or
annual bonus based upon criteria which will be agreed to and defined through
conversations with the Board of Directors (the "Bonus Potential"). Employee's
total bonus will be based on the Board of Directors' evaluation of the
Employee's definable efforts, accomplishments and similar contributions. The
bonus will also be based on a consideration of increases in shareholder value,
efforts made by the Employee to effect mergers or acquisitions for the Company,
if applicable, and other positive results for shareholders based on efforts by
the Employee. The Employee's individual performance goals will be set forth in
writing in the attached Exhibit A to this Agreement, as periodically amended and
updated by resolution duly adopted by the Board of Directors (with Employee
recusing himself from the

-3-

--------------------------------------------------------------------------------


vote) at least annually and no later than the last business day of the first
calendar quarter of any given year, and will result from strategic and tactical
planning discussions between the Employee and members of the Board of Directors.
In the absence of a written indication of the Employee's Bonus Potential by
resolution duly adopted by the Company's Board of Directors, "Bonus Potential"
for the purpose of this Agreement will mean 100% of Annual Compensation per
annum, pro-rated for partial years. An indication of Bonus Potential for a
fiscal year will be deemed to cover all fiscal quarters within such fiscal year.
The distribution of the Employee's total bonus between quarterly and annual
payments will be decided during the same discussions by the directors and the
Employee. Any quarterly bonus due for a particular fiscal quarter will be paid
within fifteen (15) days following the end of each such Company fiscal quarter. 
Any annual bonus earned will be paid within thirty (30) days) following the end
of the fiscal year for which the annual bonus was earned. The Employee must be
an active employee of the Company at the end of each fiscal quarter during the
period for which the bonus is earned to receive bonuses.

8.3       Stock Incentives.  As of January 1, 2016, the Company will grant to
the Employee 4,350,000 stock options to purchase 4,350,000 shares of the
Company's Common Stock, having an exercise price per share equal to the fair
market value of the Company's common stock on the date of grant, and an exercise
period of ten years after the date of grant in accordance with the terms and
conditions of the Company 2011 Stock Incentive Plan (the "Plan"), with a vesting
schedule as follows: 1/3 upon grant, 1/3 on January 1, 2017 and 1/3 on January
1, 2018 until the remaining stock options have vested. Upon recommendation of
the Compensation Committee of the Company's Board of Directors and approval of
the Company's full Board of Directors, the Employee may be granted additional
stock options to purchase additional stock of the Company, depending on the
achievement of Company operating milestones such as annual gross revenue and
EBIDTA, or time served as an employee, to be established by the Board of
Directors of the Company.

9.         Fringe Benefits.  Employee shall be entitled to all fringe benefits
that the Company or its subsidiaries may make available from time-to-time for
persons with comparable positions and responsibilities.  Without limitation,
such benefits shall include participation in any life and disability insurance
programs, profit incentive plans, pension or retirement plans, and bonus plans
as are maintained or adopted from time-to-time by the Company. The Company shall
also provide Employee with any medical and dental group insurance coverage or
equivalent coverage for Employee and his dependents as are maintained or adopted
from time-to-time by the Company.  The medical and dental insurance coverage
shall begin at such time as the Company adopts such plans and shall continue
throughout the term of this Agreement. 

10.       Office and Staff.  In order to enable Employee to discharge his
obligations and duties pursuant to this Agreement, the Company agrees that it
shall provide suitable office space for Employee in San Diego, California,
together with all necessary and appropriate supporting staff and secretarial
assistance, equipment, stationary, books and supplies as the Company can
reasonably make available as it evolves.  Employee agrees that the office space
and supporting staff presently in place is suitable for the purposes of this
Agreement.

11.       Reimbursement of Expenses.  The Company shall reimburse Employee for
all reasonable travel, mobile telephone, promotional and entertainment expenses
incurred in connection with the performance of Employee's duties hereunder,
subject to Section 12 of this Agreement with respect to automobile expenses. 
Employee's reimbursable expenses shall be paid promptly by the Company upon
presentment by Employee of an itemized list of invoices describing such
expenses.  All compensation provided in Sections 8, 9, 11 and 12 of this
Agreement shall be subject to customary withholding tax and other employment
taxes, to the extent required by law.

-4-

--------------------------------------------------------------------------------


12.       Automobile.  Notwithstanding anything else herein to the contrary, the
Company shall pay to the Employee a fixed amount equal to the standard published
governmental mileage rate per mile for each mile driven for Company business
during the term of this Agreement as reimbursement to the Employee for all
expenses incurred by the Employee for the use of his automobile for Company
business purposes, including but not limited to depreciation, repairs,
maintenance, gasoline and insurance. After the expiration of the first year of
the term of this Agreement, the Company's Board of Directors will review and may
in its discretion determine to increase the Employee's automobile allowance, or
authorize the Company to lease an automobile for the Employee.  Employee shall
not be entitled to any other reimbursement for the use of his automobile for
business purposes.

13.       Vacation. Employee shall be entitled to five weeks of paid vacation
per year or pro rata portion of each year of service by Employee under this
Agreement, not to be taken consecutively without the prior approval of the
Company's Board of Directors, which will not be unreasonably withheld. The
Employee shall be entitled to the holidays provided in the Company's established
corporate policy for employees with comparable duties and responsibilities.
Starting on the second anniversary of employment under this Agreement, Employee
will be entitled to six weeks of paid vacation per year. Vacation will be earned
and accrued on a prorated basis throughout a given employment year.

14.       Rights In And To Inventions And Patents.

14.1     Description of Parties' Rights.  The Employee agrees that with respect
to any inventions made by him or the Company during the term of this Agreement,
solely or jointly with others, (i) which are made with the Company's equipment,
supplies, facilities, trade secrets or time, or (ii) which relate to the
business of the Company or the Company's actual or demonstrably anticipated
research or development, or (iii) which result from any work performed by the
Employee for the Company, such inventions shall belong to the Company.  The
Employee also agrees that the Company shall have the right to keep such
inventions as trade secrets, if the Company chooses.

14.2     Disclosure Requirements.  For purposes of this Agreement, an invention
is deemed to have been made during the term of this Agreement if, during such
period, the invention was conceived or first actually reduced to practice.  In
order to permit the Company to claim rights to which it may be entitled, the
Employee agrees to disclose to the Company in confidence the nature of all
patent applications filed by the Employee during the term of this Agreement.

15.       Termination.  This Agreement may be terminated in the following manner
and not otherwise:

15.1     Mutual Agreement.   This Agreement may be terminated by the mutual
written agreement of the Company and Employee to terminate.

15.2     Termination by Employee for Breach.  Employee may at his option and in
his sole discretion terminate this Agreement for the material breach by the
Company of the terms of this Agreement if the Company has not cured the breach
within 30 days of receipt of written notice of the breach from the Employee.  In
the event of such termination, Employee shall give the Company 30 day's prior
written notice.

15.3     Termination by the Company for Breach.  The Company may at its option
terminate this Agreement in the event that the Employee breaches this Agreement,
is convicted of committing a felony under federal, state or local law, commits
gross negligence in the performance of his duties under this Agreement, or
breaches his fiduciary duty to the Company, to the Board of Directors or to the
Company's shareholders; provided, however, that the Company shall give the
Employee written notice of specific instances for the basis of any termination
of this Agreement by the Company pursuant to Section 15.3 of this Agreement. 
Employee shall have a period of 10 days after said notice in which to cease the
alleged violations before the Company may terminate this Agreement. 

-5-

--------------------------------------------------------------------------------


If Employee ceases to commit the alleged violations within said 10 day period,
the Company may not terminate this Agreement pursuant to this Section.  If
Employee continues to commit the alleged violations after said 10-day period,
the Company may terminate this Agreement immediately upon written notification
to Employee.

15.4     Termination Upon Death.  This Agreement shall terminate upon the death
of the Employee.

15.5     Termination Upon the Disability of the Employee.  This Agreement shall
terminate upon the disability of the Employee.  As used in the previous
sentence, the term "disability" shall mean the complete disability to discharge
Employee's duties and responsibilities for a continuous period of not less than
six months during any calendar year.  Any physical or mental disability which
does not prevent Employee from discharging his duties and responsibilities in
accordance with usual standards of conduct as determined by the Company in its
reasonable opinion shall not constitute a disability under this Agreement.

                        15.6     Termination As A Result of A Change in Control
of the Company.  "Change of Control" is defined as a sale of all or
substantially all of the Company's assets or more than fifty percent (50%) of
the Company's outstanding stock, to a purchaser which is unaffiliated with the
Company, in a single transaction or a series of related transactions, or a
merger pursuant to which the Company is not the surviving corporation, with any
entity which is unaffiliated with the Company. In the event of a Change in
Control of the Company, if the Employee, negotiating in good faith, is unable to
come to an agreement with the surviving Company regarding an employment
agreement, then the Employee may terminate this Agreement.

                        15.7     Other Termination by Employee.  If this
Agreement is terminated by Employee in writing for a reason other than the
Company's breach of this Agreement (i.e. voluntary resignation) then (a)
Employer shall not be entitled to assert any claim against the Employee for
consequential or indirect damages or for lost profits as a result of the
termination; and (b) Employee shall not be entitled to any rights set forth in
Section 16 of this Agreement except that Employee shall be entitled to the right
to exercise vested options, if any, for a period of 90 days after the date of
the written notification of termination by the Employee.

16.       Termination Without Cause.  If this Agreement is terminated by
Employee for any reason pursuant to Section 15.2 or 15.6 of this Agreement or by
the Company in any manner except specifically in accordance with Section 15.1,
15.3, 15.4 or 15.5 of this Agreement, then (i) the Company shall immediately pay
to the Employee a lump sum payment in cash equal to four (4) times the
Employee's then Annual Compensation, or in the event of a termination as a
result of a  Change in Control of the Company, the Company shall also
immediately pay to Employee a lump sum payment in cash equal to four (4) times
the Employee's then Annual Compensation, in either case as full accord and
satisfaction of all amounts then owed by the Company to the Employee under
Section 8.1 and 8.2 of this Agreement, (ii) Employee shall be entitled to all of
the benefits under Section 9 of this Agreement, as amended, for a period of two
years from the termination, and (iii) if applicable, all unvested stock options
owned by Employee will immediately vest, and Employee shall be entitled to
exercise all vested stock options which he owns for a period of 90 days after
the date of termination. It is specifically agreed that in such event Employee
shall have no duty to mitigate his damages by seeking comparable, inferior or
different employment.

-6-

--------------------------------------------------------------------------------


17.       Assignability of Benefits.  Except to the extent that this provision
may be contrary to law, no assignment, pledge, collateralization or attachment
of any of the benefits under this Agreement shall be valid or recognized by the
Company.  Except as provided by law, payment provided for by this Agreement
shall not be subject to seizure for payment of any debts or judgments against
the Employee, nor shall the Employee have any right to transfer, modify,
anticipate or encumber any rights or benefits hereunder; provided that any stock
issued by the Company to the Employee pursuant to this Agreement shall not be
subject to Section 17 of this Agreement.

18.       Indemnification of Employee.  The Company shall indemnify and hold
Employee harmless as provided in Sections 18.1, 18.2 and 18.3 of this
Agreement.  The Company shall, upon the request of Employee, assume the defense
and directly bear all of the expense of any action or proceedings which may
arise for which Employee is entitled to indemnification pursuant to this
Section.

18.1     Indemnification of Employee for Actions by Third Parties.  The Company
hereby agrees to indemnify and hold Employee harmless from any liability,
claims, fines, damages, losses, expenses, judgments or settlements actually
incurred by him, including but not limited to reasonable attorneys' fees and
costs actually incurred by him as they are incurred, as a result of Employee
being made at any time a party to, or being threatened to be made a party to,
any proceeding (other than an action by or in the right of the Company, which is
addressed in Section 18.2 of this Agreement), relating to actions Employee takes
within the scope of his employment as the President, Chief Executive Officer and
Corporate Secretary of the Company or in any other employment capacity, or in
his role as a director of the Company, provided that Employee acted in good
faith and in a manner he reasonably believed to be in the best interest of the
Company and, in the case of a criminal proceeding, had no reasonable cause to
believe his conduct was unlawful.

18.2     Indemnification of Employee for Actions in the Right of the Company.
The Company hereby agrees to indemnify and hold Employee harmless from any
liability, claims, damages, losses, expenses, judgments or settlements actually
incurred by him, including but not limited to reasonable attorneys' fees and
costs actually incurred by him as they are incurred, as a result of Employee
being made a party to, or being threatened to be made a party to, any proceeding
by or in the right of the Company to procure a judgment in its favor by reason
of any action taken by Employee as an officer, director or agent of the Company,
provided that Employee acted in good faith in a manner he reasonably believed to
be in the best interests of the Company and its shareholders, and provided
further, that no indemnification by the Company shall be required pursuant to
this Section 18.2 (i) for acts or omissions that involve intentional misconduct
or a knowing and culpable violation of law, (ii) for acts or omissions that
Employee believed to be contrary to the best interests of the Company or its
shareholders or that involve the absence of good faith on the part of Employee,
(iii) for any transaction from which Employee derived an improper personal
benefit, (iv) for acts or omissions that show a reckless disregard by Employee
of his duties to the Company or its shareholders in circumstances in which
Employee was aware, or should have been aware, in the ordinary course of
performing his duties, of a risk of serious injury to the Company or its
shareholders, (v) for acts or omissions that constitute an unexcused pattern of
inattention that amounts to an abdication of Employee's duties to the Company or
its shareholders, or (vi) for any other act by Employee for which Employee is
not permitted to be indemnified under the Nevada General Corporations Law and,
if applicable, the California Corporations Code.  Furthermore, the Company has
no obligation to indemnify Employee pursuant to this Section 18.2 in any of the
following circumstances:

A.         In respect of any claim, issue, or matter as to which Employee is
adjudged to be liable to the Company in the performance of his duties to the
Company and its shareholders, unless and only to the extent that the court in
which such action was brought determines upon application that, in view of all
the circumstances of the case, he is fairly and reasonably entitled to indemnity
for the expenses and then only in the amount that the court shall determine.

-7-

--------------------------------------------------------------------------------


B.         In the event of the application of Section 18.2(A), then for amounts
paid in settling or otherwise disposing of a threatened or pending action
without court approval.

C.         In the event of the application of Section 18.2(A), then for expenses
incurred in defending a threatened or pending action which is settled or
otherwise disposed of without court approval.

18.3     Reimbursement.  In the event that it is determined by a trier of fact
that Employee is not entitled to indemnification by the Company pursuant to
Sections 18.1 or 18.2 of this Agreement, then Employee is obligated to reimburse
the Company for all amounts paid by the Company on behalf of Employee pursuant
to the indemnification provisions of this Agreement.  In the event that Employee
is successful on the merits in the defense of any proceeding referred to in
Sections 18.1 or 18.2 of this Agreement, or any related claim, issue or matter,
then the Company will indemnify and hold Employee harmless from all fees, costs
and expenses actually incurred by him in connection with the defense of any such
proceeding, claim, issue or matter.

19.       Directors' and Officers' Liability Insurance.  The Company will
utilize its best efforts in good faith to purchase directors' and officers'
liability insurance for the officers and directors of the Company, which would
include the same coverage for Employee.  The Company covenants to maintain in
effect a directors' and officers' liability insurance policy on the same terms
and conditions as applicable to all other officers and directors of the Company.

20.       Notice.  All notices and other communications required or permitted
hereunder shall be in writing or in the form of an e-mail (confirmed in writing)
to be given only during the recipient's normal business hours unless
arrangements have otherwise been made to receive such notice by e-mail outside
of normal business hours, and shall be mailed by registered or certified mail,
postage prepaid, or otherwise delivered by hand, messenger, or e-mail (as
provided above) addressed (a) if to the Employee, at the address for such
Employee set forth on the signature page hereto or at such other address as such
Employee shall have furnished to the Company in writing or (b) if to the
Company, to its principal executive offices and addressed to the attention of
the Chairman, or at such other address as the Company shall have furnished in
writing to the Employee.

In case of the Company:

Envision Solar International, Inc.

5660 Eastgate Drive

San Diego, CA 92121

Attention: Chairman

In case of the Employee:

Desmond Wheatley

the address on file with the Company as supplied by Employee.

21.       Attorneys' Fees.  In the event that any of the parties must resort to
legal action in order to enforce the provisions of this Agreement or to defend
such suit, the prevailing party shall be entitled to receive reimbursement from
the nonprevailing party for all reasonable attorneys' fees and all other costs
incurred in commencing or defending such suit.

-8-

--------------------------------------------------------------------------------


22.       Entire Agreement.  This Agreement embodies the entire understanding
among the parties and merges all prior discussions or communications among them,
and no party shall be bound by any definitions, conditions, warranties, or
representations other than as expressly stated in this Agreement or as
subsequently set forth in a writing signed by the duly authorized
representatives of all of the parties hereto.

23.       No Oral Change; Amendment.  This Agreement may only be changed or
modified and any provision hereof may only be waived by a writing signed by the
party against whom enforcement of any waiver, change or modification is sought. 
This Agreement may be amended only in writing by mutual consent of the parties.

24.       Severability.  In the event that any provision of this Agreement shall
be void or unenforceable for any reason whatsoever, then such provision shall be
stricken and of no force and effect.  The remaining provisions of this Agreement
shall, however, continue in full force and effect, and to the extent required,
shall be modified to preserve their validity.

25.       Applicable Law.  This Agreement shall be construed as a whole and in
accordance with its fair meaning.  This Agreement shall be interpreted in
accordance with the laws of the State of California, and venue for any action or
proceedings brought with respect to this Agreement shall be in the County of Los
Angeles in the State of California.

26.       Successors and Assigns.  Each covenant and condition of this Agreement
shall inure to the benefit of and be binding upon the parties hereto, their
respective heirs, personal representatives, assigns and successors in interest. 
Without limiting the generality of the foregoing sentence, this Agreement shall
be binding upon any successor to the Company whether by merger, reorganization
or otherwise.

[SIGNATURES ON FOLLOWING PAGE]

 

 

 

 

 

 

 

 

-9-

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
on the date first above written.

THE COMPANY: Envision Solar International, Inc.   a Nevada corporation    
Attest:
 
  John M. Evey   Chairman
 
  Jay S. Potter, Director       EMPLOYEE:
By:
  Desmond Wheatley

 

 

 

 

-10-

--------------------------------------------------------------------------------


EXHIBIT A

 

BONUS POTENTIAL MILESTONES

 

FISCAL YEARS ENDING DECEMBER 31, 2016 THROUGH 2020

 

 

FISCAL YEAR ENDING DECEMBER 31, 2016

For the purposes of calculating the bonus earned for fiscal year 2016, the sales
figures referenced are defined on a cash basis. That will be revisited relative
to fiscal year 2017. If a contracted amount is partially received, that amount
received will qualify in the calculation of bonus earned. Derivative impacts
should not be a factor during 2016.

-11-

--------------------------------------------------------------------------------


[image001.gif]

-12-

--------------------------------------------------------------------------------


FISCAL QUARTER ENDING MARCH 31, 2017 (IF APPLICABLE)

(If no quarterly bonus mark NA)

 

FISCAL QUARTER ENDING JUNE 30, 2017 (IF APPLICABLE)

(If no quarterly bonus mark NA)

 

FISCAL QUARTER ENDING SEPTEMBER 30, 2017 (IF APPLICABLE)

(If no quarterly bonus mark NA)

 

FISCAL QUARTER ENDING DECEMBER 31, 2017 (IF APPLICABLE)

(If no quarterly bonus mark NA)

 

FISCAL YEAR ENDING DECEMBER 31, 2017

 

 

-13-

--------------------------------------------------------------------------------


FISCAL QUARTER ENDING MARCH 31, 2018 (IF APPLICABLE)

(If no quarterly bonus mark NA)

 

FISCAL QUARTER ENDING JUNE 30, 2018 (IF APPLICABLE)

(If no quarterly bonus mark NA)

 

FISCAL QUARTER ENDING SEPTEMBER 30, 2018 (IF APPLICABLE)

(If no quarterly bonus mark NA)

 

FISCAL QUARTER ENDING DECEMBER 31, 2018 (IF APPLICABLE)

(If no quarterly bonus mark NA)

 

FISCAL YEAR ENDING DECEMBER 31, 2018

 

-14-

--------------------------------------------------------------------------------


 

FISCAL QUARTER ENDING MARCH 31, 2019 (IF APPLICABLE)

(If no quarterly bonus mark NA)

 

FISCAL QUARTER ENDING JUNE 30, 2019 (IF APPLICABLE)

(If no quarterly bonus mark NA)

 

FISCAL QUARTER ENDING SEPTEMBER 30, 2019 (IF APPLICABLE)

(If no quarterly bonus mark NA)

 

FISCAL QUARTER ENDING DECEMBER 31, 2019 (IF APPLICABLE)

(If no quarterly bonus mark NA)

 

FISCAL YEAR ENDING DECEMBER 31, 2019

 

-15-

--------------------------------------------------------------------------------


 

FISCAL QUARTER ENDING MARCH 31, 2020 (IF APPLICABLE)

(If no quarterly bonus mark NA)

 

FISCAL QUARTER ENDING JUNE 30, 2020 (IF APPLICABLE)

(If no quarterly bonus mark NA)

 

FISCAL QUARTER ENDING SEPTEMBER 30, 2020 (IF APPLICABLE)

(If no quarterly bonus mark NA)

 

FISCAL QUARTER ENDING DECEMBER 31, 2020 (IF APPLICABLE)

(If no quarterly bonus mark NA)

 

FISCAL YEAR ENDING DECEMBER 31, 2020

-16-

--------------------------------------------------------------------------------